UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

 

WESTERN DIVISION
KIMBERLY RAMAY * Case No. 3:19-CV-221
*
Plaintiff, * Judge Rice
*
Vv. *
*
AARON’S, INC. *
*
Defendant. *
*
ORDER

 

This matter is before the Court on Defendant Aaron’s, Inc.’s Motion for Extension of Time
to File its Reply in Support of Its Motion to Dismiss or, in the Alternative, to Stay Action and to
Compel Arbitration. Having considered this matter fully and being otherwise sufficiently advised,
the motion is hereby GRANTED. The September 3, 2019 deadline for Defendant to file its Reply
in Support of its Motion to Dismiss or, in the Alternative, to Stay Action and to Compel Arbitration
is hereby extended to September 6, 2019. It is so ORDERED.

ENTERED this ‘h\A day of September, 2019.

UR NC

UNITED STATES DISTRICT JUDGE

4839-7935-5043, v. 1
